Citation Nr: 1419043	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-42 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected T5-6 disc herniation.

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

3.  Entitlement to an initial rating higher than 10 percent prior to April 14, 2010, higher than 20 percent prior to November 2, 2010, higher than 40 percent prior to April 21, 2011, higher than 10 percent prior to May 8, 2012, and higher than 40 percent thereafter, for T5-6 disc herniation.

4.  Entitlement to an initial rating higher than 10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to March 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system includes a January 2014 brief from the appellant's representative and VA treatment records dated from February 2010 to April 2011, April 2012 to May 2012, May 2012 to September 2012, and September 2012 to July 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to initial increased ratings for T5-6 disc herniation and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current sleep disorder.

2.  The Veteran's pseudofolliculitis barbae does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the Veteran's service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806 (2013).

2.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      (A) Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July, August and November 2009.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

With regard to the claims for increase, the Board observes that these claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      (B) Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  In November 2011, the RO made a formal finding of unavailability for the Veteran's complete Official Military Personnel File from September 2004 to March 2005.  In November 2011, the RO also made a formal finding of unavailability for the Veteran's complete non-electronic treatment records from the Texarkana VA Medical Centers from January 2006 to the present.  The RO documented all attempts to obtain this evidence.

Additionally, during the appeal period, the Veteran was afforded VA examinations in December 2009 and May 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection - Sleep Disorder

      (A) Legal Criteria
      
A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

      (B) Analysis

The Veteran contends that he is unable to have restful sleep due to his service-connected back condition and the associated pain.  At the outset, the Board notes that the Veteran has been granted service-connection for depression, not otherwise specified (previously denied as an acquired psychiatric condition, to include depression, mood swings, and sleep disorder/insomnia).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a sleep disorder currently exists or has existed at any time during the course of the appeal.  Service treatment records and post-service treatment records are negative for a diagnosis of a sleep disorder.

In a VA examination dated in December 2009, the examiner noted that the Veteran was not able to define his sleep pattern, and was "quite vague."  The examiner noted that at one point, the Veteran stated that he guessed he received 10 hours of sleep every 24 hours.  The examiner indicated that he tried to pin the Veteran down as to a more specific sleep pattern, but the Veteran had "significant" difficulty doing so.  The examiner wrote that the Veteran "actually seemed a bit elusive."  The examiner indicated that the Veteran reported that some days he may fall asleep between 2 and 5 a.m.  The Veteran indicated that he may get up at 8 a.m., and then go back to bed.  The examiner wrote that when he asked the Veteran if he takes naps, the Veteran indicated that he did not.  The examiner wrote that when he asked the Veteran if he does not sleep when he goes back to bed, the Veteran indicated that he did not.  The Veteran reported that one day he may get five hours of sleep and the next day, he may get three hours of sleep.  The examiner wrote that he asked the Veteran to justify this statement with his previous statement that he received 10 hours of sleep a night, and he could not do so.  The examiner again noted that the Veteran became "quite vague."  The examiner indicated that the Veteran's responses were "variable and inconsistent for reasons that were not clear."

The Veteran reported waking up sweating at times and indicated that this was not connected to any particular reason he could identify.  The examiner wrote that he asked the Veteran why he thought he might have a sleep pattern like this, and the Veteran stated that it was the way he was trained in the military.  The Veteran indicated that soldiers were trained to be up all the time and to be light sleepers.  The examiner wrote that when he questioned this logic, the Veteran then changed his statement and stated, "maybe it's the pain."  The examiner noted that it was very hard to pin the Veteran down on any type of pattern related to his sleep or wake cycle because he was "vague and answering variably."  The examiner wrote that the Veteran's sleep is reportedly disturbed, as noted; however, the rationale for the Veteran's sleep disturbance is not entirely clear given the Veteran's variable reporting.  The examiner did not diagnose the Veteran with any sleep or psychological disorder.

Because the Veteran does not have a current sleep disorder, the Board finds that service connection must be denied.  In so holding, the Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced sleeping problems.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing sleep disorder.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Despite the Veteran's complaints, the record unequivocally shows that the Veteran has not been diagnosed with a sleep disorder at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had a sleep disorder at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disorder in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disorder for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

III.  Initial Increased Rating - Pseudofolliculitis Barbae

	(A) Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code 7806.  Under this diagnostic code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

The Board finds that rating the Veteran's pseudofolliculitis barbae under the criteria pertaining to scars or disfigurement of the head, face, or neck is not appropriate.  The record is entirely negative for medical evidence of scarring related to the Veteran's pseudofolliculitis barbae, and the Veteran has never reported scarring due to the service-connected condition.  Similarly, there is no medical or lay evidence of disfigurement related to the service-connected skin condition.  In fact, both the December 2009 and May 2012 VA examiners found that the Veteran had no scarring or disfigurement of the head, face, or neck.  Thus, it is clear that disfigurement or scarring is not the predominant disability resulting from the Veteran's pseudofolliculitis barbae and the Board will rate the condition under the Diagnostic Code 7806 and the criteria pertaining to dermatitis.

(B) Analysis

The Veteran claims that he is entitled to an initial compensable rating for his pseudofolliculitis barbae.  He contends that at the time of the December 2009 examination, his pseudofolliculitis barbae was covering more than 1 percent of his exposed skin area.

In a January 2005 service treatment record, the Veteran complained of shaving bumps and was given a shaving profile.  

In a VA examination dated in December 2009, the Veteran reported the onset of this condition within the first week of basic training.  He explained that he "broke out real bad, they gave me a waiver and I used the cream."  He reported that the cream was not working and left black marks under his neck.  He indicated that every now and then he breaks out.  The Veteran reported that he breaks out approximately two to three times every six months and clips his beard every other day.  He indicated that he uses cortisone every other day, which helps a little.  He also indicated that he uses Neosporin every day to help with the burning sensation.  The Veteran did not note any side effects of treatment or systemic symptoms.  There was no history of malignant or benign neoplasms of the skin, or other skin conditions.

On physical examination, the examiner indicated that the Veteran was closely shaved, except for a fairly thin strip of beard along his mandible with a small goatee at the chin.  The examiner noted scant papules and pustules within the bearded area, which somewhat obscured examination of the underlying skin.  The examiner noted that there were also a few papules and pustules just below the bearded area on the upper lateral aspects of the neck.  There was no apparent scarring present.  The examiner diagnosed the Veteran with minimal pseudofolliculitis barbae.  The examiner noted that this condition had apparently improved since the Veteran's discharge from active duty service.  The examiner noted that this condition comprised 1 percent of exposed skin and less than one percent of total body area.  

In a VA examination dated in May 2012, the examiner diagnosed the Veteran with pseudofolliculitis barbae.  The Veteran reported that he no longer shaves close.  He indicated that he has applied aloe vera and other topical preparations with no improvement.  He reported noticing some dark bumps under his chin, although he indicated that he had minimal involvement or evidence of pseudofolliculities barbae at the time of the examination.  The Veteran did not have any scarring or disfigurement.  He did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to his pseudofolliculitis barbae.  The examiner indicated that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner indicated that the Veteran's pseudofolliculitis barbae affected less than 5 percent of the exposed area and less than 5 percent of the total body area.  He indicated that there was minimal evidence of pseudofolliculities barbae at this time.  He found that the Veteran's skin condition did not affect his ability to work.  The examiner took photographs of the Veteran's face and neck and added them to the claims file.

Both examinations resulted in an estimate of less than 5 percent of the exposed area of the body affected by pseudofolliculities barbae.  The Veteran has not required corticosteroids or other immunosuppressive drugs to treat his skin condition.  The Board finds that the evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.  

The Board accepts that the Veteran is competent to report on the severity of his pseudofolliculitis barbae.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his pseudofolliculitis barbae, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  

Accordingly, the preponderance of the evidence is against assignment of an initial compensable rating for the Veteran's service-connected pseudofolliculitis barbae.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's pseudofolliculitis barbae addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's pseudofolliculitis barbae is manifested by minimal skin breakouts on the neck and face, and a burning sensation after shaving.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
	
ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

Although the Board regrets the additional delay, the Board finds the claims must be remanded for further development.

In December 2009, the Veteran was afforded a VA examination for his T5-6 disc herniation.  The examiner reported the initial range of motion (ROM) measurements for the Veteran's back as forward flexion ending at 85-90 degrees and extension ending at 20 degrees.  ROM testing was repeated multiple times by the examiner with no changes due to pain, fatigue, weakness, or incoordination.  In May 2012, the Veteran was afforded another VA examination for his T5-6 disc herniation.  The examiner reported the initial ROM measurements for the Veteran's back as forward flexion ending at 5 degrees, with objective evidence of painful motion beginning at 0 degrees, and extension ending at 5 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran was unable to perform repetitive ROM testing due to severe back pain.  The examiner indicated that repetitive testing of the Veteran's strength and sensory status revealed exaggerated and inconsistent findings.  The examiner scheduled the Veteran for an EMG/NCV to more objectively quantify his nerve findings; however, the Veteran cancelled this appointment and never rescheduled it.

The Board notes that there appear to be discrepancies between the Veteran's ROM measurements upon VA examination in December 2009 and May 2012, and the ROM measurements in the Veteran's contemporaneous VA treatment records.  VA treatment records dated in April 2010 noted that forward flexion was to 45 degrees.  Additionally, in May 2010, the VA examiner noted that the Veteran's spine images did not account for his report of symptoms.  The Veteran participated in physical therapy, but was unable to tolerate it due to reports of pain.  In November 2010, the Veteran's forward flexion was to less than 20 degrees; however, in April 2011, the Veteran had full range of motion of the lumbar spine in all planes with pain.

Given the discrepancies between the ROM findings in the Veteran's December 2009 VA examination, May 2012 VA examination, and the VA treatment records, the Board finds that the May 2012 VA examination may not be fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the RO should schedule the Veteran for a new VA examination to assess the current level of severity of his service-connected T5-6 disc herniation.

As to the claim for an initial rating higher than ten percent for tension headaches, the Board observes that in the May 2012 VA examination, the Veteran reported having prostrating attacks of non-migraine headache pain more frequently than once per month.  However, it is not clear from the examination how long the Veteran had been experiencing these prostrating attacks.  Furthermore, although the Veteran reported experiencing prostrating attacks, his reported symptoms of sensitivity to light and blurred vision have been associated with his nonservice-connected migrainous headaches.  As such, the RO should schedule the Veteran for a new VA examination to assess the current level of severity of his service-connected tension headaches.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected T5-6 disc herniation.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected T5-6 disc herniation.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service-connected back disability.  

The examiner should specifically comment on the findings showing a fluctuation of the Veteran's range of motion over a short period of time and discuss whether the fluctuations were a result of temporary flare-ups or due to the progression of the Veteran's service-connected T5-6 disc herniation.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected tension headaches.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected tension headaches.  All relevant tests and studies should be undertaken.  The examiner should include specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  To this end, the examiner should indicate whether the Veteran's tension headaches involve characteristic prostrating attacks and, if so, their relative frequency and duration during the last several months.  Comment is needed, as well, concerning whether there has been any consequent economic inadaptability and, if so, whether it has been severe.

The examiner should differentiate between the symptoms of the Veteran's service-connected tension headaches and his nonservice-connected migrainous headaches.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

5.   The Veteran is to be notified that it is his 
	responsibility to report for the scheduled examinations 
	and to fully cooperate in the development of the 
	claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


